REYNOLDS, P. J.
(after stating the facts).— Taking up the proposition as to the modification of four of the instructions asked by appellant, we cannot notice this exception because, while the brief of the learned counsel for appellant sets out what they claim was addéd to these instructions by the court, it does not appear by the bill of exceptions that those were the additions made by the court. We are therefore shut off from considering this assigned error as ground for reversal. Assuming, however, that the clause added by the court to these instructions was, as stated by counsel to be, “unless you further find and believe that the plaintiff accepted from Roley & Co., in full satisfaction of defendant’s liability on the said orders, a demand note of the said Roley & Co., intending then and there to relieve the 'defendant from such liability on his said order,” we will remark that under the pleadings in the case that addition should not have been made to the instructions asked by appellant, but, as before observed, in the state of the record we cannot reverse for that error. We are, however, compelled to reverse this case for an error that undoubtedly was prejudicial to the appellant, exception to the ruling of that court at the time that it occurred having been duly taken and saved. That error consisted in allowing respondent, over the objection of appellant, to show by the cashier of the bank while under cross-examination, that the bank had refused to sue Roley & Co., and the two Thorps and that, therefore, the plaintiff in this action should not be permitted to recover at all, until it had shown that it had exhausted its remedy; that under any theory of law the defendant could only be surety. The court al-' lowed this to be done over the objection and exception *31of the appellant. This was a fatal error. This same error runs through instructions Nos.-1, 2 and 5, given at the instance of the respondent. By instruction No. 1, the jury -were told that even though they believe from the evidence that respondent executed and delivered the several orders sued on, authorizing the appellant to pay Roley & Co. certain sums of money, and even though they found that plaintiff did pay Roley & Co. the amounts or any part thereof, if they further found from the evidence that the orders simply authorized plaintiff to pay the money acting as surety or guarantor for the repayment of the same by Roley & Co., and that if after the date of the orders, Roley & Co. deposited with the plaintiff sufficient funds to repay the money obtained by the order, and that the plaintiff failed and neglected to appropriate and apply the deposits to the payment of the debt of Roley & Co., for which the defendant stood surety or guarantor, and failed to notify defendant that the indebtedness was not paid until after plaintiff had settled with the firm and had accepted their promissory note for the amounts covering the orders, and if they further find and believe that the bank did so receive and accept such notes, then plaintiff is entitled to recover in this action. The second instruction, in effect, told the jury that the orders sued on were different from demand notes and although the jury might believe that the defendant executed the orders, yet if they believed that plaintiff refused ' to allow Roley & Co. to .check against the orders, unless they were given demand notes and took the demand notes from Roley & Co., in payment of the orders, and credited the amount thereof to the account of Roley '& Co. before allowing them to check against the account, and afterwards purposely threw the orders in the waste basket, then defendant is not obligated by the orders and your verdict should be for the defendant. By the fifth instruction given at the instance of respondent, the jury were told that if they *32believed from the evidence that the only orders that were given to plaintiff, signed by defendant, were accepted and received by plaintiff for the purpose of holding defendant as surety for Roley & Co. and to reimburse plaintiff for the overdrafts for the particular debts for which they were given, and that afterwards plaintiff had a settlement with Roley & Oo. and accepted the demand notes of Roley & Oo. in payment of the orders, then their verdict should be for the defendant. It will be noticed that all through these instructions the court proceeded upon the theory that the defendant was either a surety and had been released .or that he had been discharged by the taking of other notes, or that the orders sued on had been extinguished by the acceptance of the notes of Roley & Co. There is no specific exception apparent in the abstract, and we have read it very carefully, to the admission of evidence tending to prove the payment of the orders and their extinguishment by the demand and acceptance of the notes of Roley & Oo.; in point of fact, a careful reading of the proceedings at the trial, as disclosed by the abstract, convinces us that it would have been difficult to interpose a specific objection of that kind until the evidence was all in, and it is possible that it was impracticable to have raised that objection until the evidence was in, but the objection to the theory on which the case was tried is saved by exception to instructions given — and the very point of complaint and exception to the addition by the court of the proposition or fact of payment of the orders, if the part of the instruction set out by them as that added by the court is correct, is bottomed on the defense that no payment had been pleaded. Beyond question, when the instructions were given by the court at the instance of the respondent, the issues of suretyship and of discharge of the surety and of the payment of the orders by the notes and of the failure of the bank to prosecute the principal to the hurt of the surety, was submitted *33to the jury by the instructions, to the giving of which instructions exception has been duly saved. As we have shown, there was specific exception saved to the introduction of testimony tending to show that the respondent was a surety and had been released by the acts of the bank. This is an error that we are at liberty to notice as ground for reversal. As will be noted, the counts, upon which the case went to the jury, four of them, are practically alike, differing only in the dates and amounts of the orders upon which they are founded, and they, in effect, charge that the respondent, by his written orders of certain dates, duly executed and delivered by him to plaintiff, which orders could not be filed by reason of their being lost, ordered and requested plaintiff to advance to the partnership of Roley & Co., such sum as was needed to meet the payroll of the partnership due to and including that date; that the plaintiff accepted the orders and advanced to Roley & Co., on the order and request of defendant, the sums then due by the partnership on account of its payroll, stating the amount advanced under each order; that the respondent had notice of the acceptance by plaintiff of the written order and of the fact that the plaintiff had paid the sums on account of the payroll under the orders aforesaid, and that no part of the sums mentioned in the orders had been paid by defendant or by the partnership but the same remains due and unpaid. That tendered a. plain issue. The answer to this, as noted, is, first, a general denial, then a denial of the partnership of respondent in the firm of Roley & Co. (and that claim of partnership was abandoned at the trial), whereupon the answer proceeds to deny specifically the making or executing of either of the orders in either of the counts set out, and denies that defendant authorized any one for him to make, execute or deliver any such orders and denies *34that he owes the. plaintiff the sums described in the counts set forth in the petition or any sum whatever, and then avers “that any orders which defendant may have given have long since been paid and discharged by said Roley. Wherefore, he prays to be discharged from further answering and that he recover his costs herein expended and laid out.” That is to say, here is a specific denial of the execution of the orders sued on or that anything is due on them and the plea of non est factum duly verified. The only plea of payment set up in the answer is the plea of payment, not of the orders sued on, but of orders other than these. As a matter of course this plea of payment does not reach the orders sued on, therefore, so far as these particular orders are concerned, they are defended against under the plea of non est factum and the rest of the plea is a general denial. It is settled by the adjudications of our court from the case of Nelson v. Broadhack, 44 Mo. 596, down to Gaar, Scott & Co. v. Black, 120 Mo. App. 181, and that the plea of non est factum is not inconsistent with the plea of payment. But in this case there is no plea of payment of the orders sued on. Furthermore, the defense of release because a surety, discharge for failure to notify defendant of certain facts, accord and satisfaction, payment, or any defense going to show the extinguishment of a cause of action which once existed, must be specially pleaded to avail a party as a defense. These are all affirmative defenses. [Jones v. Rush, 156 Mo. 264, l. c. 371; Trimble v. Railroad, 199 Mo. 44.] Even where the plea of payment is set up, the plea is held in law to mean payment in money; if payment is other than by money, or if it rests on an independent agreement, the substantive) facts of the agreement must be pleaded and cannot be-shown under a general denial or a simple plea of payment. [Moore v. Renick, 95 Mo. App. 202, l. c. 210.] To repeat, where a cause of action which once existed has been determined by some matter which subse*35quently transpired, such new matter must he specially pleaded.' This covers, as before said, not only payment but release, discharge, accord and satisfaction. [Greenway v. James, 34 Mo. 326; Young v. Glasscock, 79 Mo. 574; Wilkerson v. Farnham, 82 Mo. 672; Hyde v. Hazel, 43 Mo. App. 669; Hardwick v. Cox, 50 Mo. App. 509; Scudder v. Atwood, 55 Mo. App. 512.] So, too, any special agreement upon which a party relies as a defense. [Meyer v. Broadwell, 83 Mo. 571.] While it was incumbent on plaintiff to aver that the notes or orders had not been paid, it was not bound to prove the fact of nonpayment. That was for defendant to aver and prove. It is urged here by counsel for appellant, that the plea of non est factum cannot be joined with the plea of payment because inconsistent, but as we have before noted, Nelson v. Broadhack, 44 Mo. 596, and cases following that, have established the contrary rule, the rule being that the answer may contain as many defenses as defendant may have, provided they are separately stated and are consistent with each other. [Munford v. Keet, 154 Mo. 36.] It is only when the proof of one necessarily disproves the other that defenses are said to be inconsistent and not capable of being joined in the same answer. This is also illustrated in Cox v. Bishop, 55 Mo. App. 135; Cohn v. Lehman, 93 Mo. 574. For the error then, which permeates all these instructions and which was present throughout the whole trial, in admitting what are held to be affirmative defenses under a general denial, and in instructing the jury on affirmative defenses, none of which have been pleaded, we are compelled to reverse this case. We do not deem it necessary to notice any of the many other alleged errors, as undoubtedly this case, if again tried, will be under a different set of pleadings and we cannot anticipate what they will be. It would therefore serve no useful purpose to further comment on this case. For the error in the admission of the line of testimony referred to and above noted, *36we base our action in this case, but for the guidance of court and counsel as far as we can, in anticipation of the further conduct of the case, we have gone somewhat out of the record to call attention to the absolute necessity of pleading affirmative defense, if any exist of which defendant seeks to avail himself. The judgment of the lower court is reversed and the cause remanded.
All concur.